Exhibit 10.4

VOTING AGREEMENT

     THIS VOTING AGREEMENT (the “Agreement”) is made and entered into as of this
8th day of May 2008, by and among Ronald H. Lane, Ph.D. (“Lane”), RH Lane
Limited Partnership, a Arizona limited partnership (“Lane LP” and together with
Lane, the “Lane Holders”) Harcharan Singh (“Singh”), 2133820 Ontario, Inc., an
Ontario company (“Ontario” and together with Singh, the “Singh Holders”),
Maneesh Pharmaceuticals Ltd., an Indian corporation (“Maneesh”), Svizera
Holdings BV, a Netherlands entity (“Svizera”), Vinay Sapte (“Sapte” and together
with Maneesh and Svizera, the “Maneesh Holders”), Axiom Capital Management LLC
(“Axiom”), and Indigo Securities LLC (“Indigo”, and, together with Axiom, the
“IB Holders”) (the “Lane Holders”, Singh Holders”, “Maneesh Holders”, and the IB
Holders to be collectively referred to as the “Stockholders”).

RECITALS

     A.      The Stockholders are record owners and/or beneficial owners (as
such term is defined in Rule 13d-3 of the Securities and Exchange Act of 1934,
as amended (the “Exchange Act”)) of Synovics Pharmaceuticals Inc.’s (together
with its affiliates, the “Company”) common stock, par value $0.001 per share
(the “Common Stock”);

     B.      Svizera and Ontario are the holders of a Convertible Promissory
Note (the “Bridge Note”) of Kirk Pharmaceuticals, LLC in the principal amount of
$1,000,000 due June 30, 2008 convertible into shares of the Company’s future
series of Series C Convertible Redeemable Stock, par value $0.001 per share (the
“Series C Preferred Stock”) pursuant to the terms thereof;

     C.      Maneesh has guaranteed in full (by means of a letter of credit)
(the “Maneesh Guarantee”) the Company’s obligations under that certain Credit
Agreement, dated as of May 22, 2006, between the Company and Bank of India, New
York Branch, together with the documents related thereto and executed and
delivered in connection therewith (the “BOI Loan”) in complete replacement of
the guarantees and undertakings of Nostrum Pharmaceuticals, Inc. (“Nostrum”) and
Nirmal Mulye given in connection with the BOI Loan (the “Nostrum Guarantee”);

     D.      Maneesh intends to invest at least $6,000,000 (the “Series C
Investment”) to acquire, among other things, shares of Series C Preferred Stock
at the initial closing of the Series C Financing (the “Series C Financing”)
(including principal of the Bridge Note that “rolls over” into the Series C
Financing);

     E.      Simultaneous with the effectiveness of the Maneesh Guarantee and
release of the Nostrum Guarantee, Vinay Sapte, a Maneesh Representative (as
defined herein), was appointed to the Board of Directors of the Company (the
“Board”) and William McCormick and Richard Feldheim resigned from the Board;

     F.      Upon the release from escrow to the Company of Svizera’s Series C
Investment in the Series C Financing and subject to the Company’s Articles of
Incorporation and Bylaws and any applicable law and regulations (including,
without limitation, Section 14(f) of the

--------------------------------------------------------------------------------



Exchange Act and the rules and regulations promulgated thereunder), the Board
resolved to increase its size to five and appoint two (2) additional Maneesh
Representatives and one (1) Singh Representative (as defined herein) (such new
Board, the “Post-Financing Board”);

     G.      In connection with the constitution of the Post-Financing Board,
the parties desire to, among other things, provide for establishment of the size
of the Post-Financing Board and the election of certain designees of the
Stockholders to the Post-Financing Board in accordance with the terms of this
Agreement.

     NOW, THEREFORE, the parties agree as follows:

     1.   Voting Provisions Regarding Board of Directors.

          1.1. Size of the Board. Each Stockholder agrees to vote, or cause to
be voted, all Shares (as defined below) owned by such Stockholder, or over which
such Stockholder has voting control, from time to time and at all times, in
whatever manner as shall be necessary to ensure that the size of the
Post-Financing Board shall be five (5) directors, unless the Post-Financing
Board resolves to expand its size to seven (7) directors, in which case the size
of the Post-Financing Board shall be seven (7) directors. For purposes of this
Agreement, the term “Shares” shall mean and include any securities of the
Company the holders of which are entitled to vote for members of the
Post-Financing Board, including without limitation, all shares of Common Stock
and the Series C Preferred Stock, by whatever name called, now owned or
subsequently acquired by a Stockholder, however acquired, whether through stock
splits, stock dividends, reclassifications, recapitalizations, similar events or
otherwise.

          1.2. Board Composition. Each Stockholder agrees to vote, or cause to
be voted, all Shares owned by such Stockholder, or over which such Stockholder
has voting control, from time to time and at all times, in whatever manner as
shall be necessary to ensure that at each annual or special meeting of
stockholders at which an election of directors is held or pursuant to any
written consent of the stockholders, the following persons shall be elected to
the Post-Financing Board:

                (a) one (1) director of the Company designated by the Lane
Holders (the “Lane Representative”). The Lane Representative shall initially be
Lane;

                (b) one (1) director of the Company designated by the Singh
Holders (the “Singh Representative”). The Singh Representative shall initially
be Singh;

                (c) three (3) directors of the Company designated by the Maneesh
Holders (the “Maneesh Representatives”); provided that if the size of the
Post-Financing Board is increased to seven (7), then the Maneesh Holders may
designate one (1) additional director of the Company. The Maneesh
Representatives shall initially be Vinay Sapte, Jyotiindra Gange and Maneesh
Sapte. The Stockholders hereby agree that no Maneesh Representative, Lane
Representative, or Singh Representative shall ever be Nirmal Mulye or an
Affiliate (as defined below) thereof;

                (d) If the size of the Post-Financing Board is increased to
seven (7), then the IB Holders shall be entitled to designate one (1) director
of the Company who shall

-2-

--------------------------------------------------------------------------------



preferably be a Certified Public Accountant or a candidate who qualifies as an
“audit committee financial expert” as defined by the Sarbanes Oxley Act of 2002
and any rules and regulations thereunder.

                (e) In the event that any of the Lane Holders, the Singh
Holders, or the Maneesh Holders shall cease to beneficially own (determined in
accordance with Section 13 of the Securities Exchange Act of 1934, as amended,
and the rules and regulations thereunder) at least 4% of the outstanding Common
Stock determined as of the date hereof after giving effect to the initial
Closing of the offering by the Company of Series C Preferred Stock, then the
right of such holders falling below such 4% beneficial ownership to designate
the Lane Representative, the Singh Representative, or the Maneesh
Representative, as applicable, shall terminate and such right shall be vested in
the entire Post-Financing Board. After such initial Closing, the Company shall
notify the Stockholders of the number of shares of Common Stock equal to 4% as
so determined above.

          1.3. Failure to Designate a Board Member. In the absence of any
designation from the persons or groups with the right to designate a director as
specified above, the director previously designated by them and then serving
shall be reelected if still eligible to serve as provided herein.

          1.4. Removal of Board Members. Each Stockholder also agrees to vote,
or cause to be voted, all Shares owned by such Stockholder, or over which such
Stockholder has voting control, from time to time and at all times, in whatever
manner as shall be necessary to ensure that:

                (a) no director elected pursuant to Sections 1.2 or Section 1.3
of this Agreement may be removed from office unless (i) such removal is directed
or approved by the affirmative vote of the Person(s) (as defined below), or of
the holders of the class of stock, entitled under Section 1.2 to designate that
director or (ii) the Person(s) originally entitled to designate or approve such
director or occupy such Post-Financing Board seat pursuant to Section 1.2 is no
longer so entitled to designate or approve such director or occupy such
Post-Financing Board seat; and

                (b) any vacancies created by the resignation, removal or death
of a director elected pursuant to Sections 1.2 or Section 1.3 shall be filled
pursuant to the provisions of this Section 1.

     All Stockholders agree to execute any written consents required to perform
the obligations of this Agreement, and the Company agrees at the request of any
party entitled to designate directors to call a special meeting of stockholders
for the purpose of electing directors.

          1.5. No Liability for Election of Recommended Directors. No party, nor
any Affiliate of any such party, shall have any liability as a result of
designating a Person for election as a director for any act or omission by such
designated Person in his or her capacity as a director of the Company, nor shall
any party have any liability as a result of voting for any such designee in
accordance with the provisions of this Agreement.

-3-

--------------------------------------------------------------------------------



     For purposes of this Agreement, an individual, firm, corporation,
partnership, association, limited liability company, trust or any other entity
(collectively, a “Person”) shall be deemed an “Affiliate” of another Person who,
directly or indirectly, controls, is controlled by or is under common control
with such Person.

          1.6 Mulye and Affiliates. Each of the Stockholders agrees that it
shall not vote its respective shares, contrary to the resolution of a majority
of disinterested directors of the Company, to engage in any fashion Nirmal
Mulye, Anil Anand, Nostrum Pharmaceuticals, Inc. or any of their respective
affiliates or associates (the “Mulye Parties”), other than to resolve
outstanding disputes between the Company and any affiliates thereof and any
Mulye Parties.

     2.   Remedies.

          2.1. Irrevocable Proxy. Each party to this Agreement hereby
constitutes and appoints a designee of each of the Lane Holders, the Singh
Holder and the Maneesh Holders, and each of them, with full power of
substitution, as the proxies of the party with respect to the matters set forth
herein, including without limitation, election of persons as members of the
Post-Financing Board in accordance with Section 1 hereto, and hereby authorizes
each of them to represent and to vote, if and only if the party (i) fails to
vote or (ii) attempts to vote (whether by proxy, in person or by written
consent), in a manner which is inconsistent with the terms of this Agreement,
all of such party’s Shares in favor of the election of persons as members of the
Post-Financing Board determined pursuant to and in accordance with the terms and
provisions of this Agreement. The proxy granted pursuant to the immediately
preceding sentence is given in consideration of the agreements and covenants of
the Company and the parties in connection with the transactions contemplated by
this Agreement and, as such, is coupled with an interest and shall be
irrevocable unless and until this Agreement terminates or expires pursuant to
Section 4 hereof. Each party hereto hereby revokes any and all previous proxies
with respect to the Shares and shall not hereafter, unless and until this
Agreement terminates or expires pursuant to Section 4 hereof, purport to grant
any other proxy or power of attorney with respect to any of the Shares, deposit
any of the Shares into a voting trust or enter into any agreement (other than
this Agreement), arrangement or understanding with any person, directly or
indirectly, to vote, grant any proxy or give instructions with respect to the
voting of any of the Shares, in each case, with respect to any of the matters
set forth herein.

          2.2. Specific Enforcement. Each party acknowledges and agrees that
each party hereto will be irreparably damaged in the event any of the provisions
of this Agreement are not performed by the parties in accordance with their
specific terms or are otherwise breached. Accordingly, it is agreed that each of
the Company and the Stockholders shall be entitled to an injunction to prevent
breaches of this Agreement, and to specific enforcement of this Agreement and
its terms and provisions in any action instituted in any court of the United
States or any state having subject matter jurisdiction.

          2.3. Remedies Cumulative. All remedies, either under this Agreement or
by law or otherwise afforded to any party, shall be cumulative and not
alternative.

     3.   Increase in Authorized Capital Stock. Each Stockholder also agrees to
vote all of its Shares from time to time and at all times, in whatever manner
shall be necessary to authorize an increase in the authorized capital stock of
the Company so that there will be sufficient shares

-4-

--------------------------------------------------------------------------------



of Common Stock available for (i) conversion of all of the then-outstanding
shares of the Company’s Series C Preferred Stock, (ii) exercise of warrants for
Common Stock issued in connection with the Company’s Series C Preferred Stock,
if and to the extent that any such conversion or exercise would otherwise be
prevented due to an insufficient number of shares of authorized Common Stock,
and (iii) issuance upon the exercise, conversion or exchange of then outstanding
or contemplated exercisable, convertible, or exchangeable securities of the
Company or its subsidiaries.

     4.   Term. This Agreement shall become effective immediately upon the
constitution of the Post-Financing Board (the “Effective Time”) and shall
continue in effect until and shall terminate upon the earliest to occur of (a)
upon the date as of which the parties hereto terminate this Agreement by written
consent of each of the Company and the Stockholders, (b) the fifteenth
anniversary of the Effective Time, (c) the date of the closing of a sale, lease,
or other disposition of all or substantially all of the Company’s assets or the
Company’s merger into or consolidation with any other corporation or other
entity, or any other corporate reorganization, in which the holders of the
Company’s outstanding voting stock immediately prior to such transaction own,
immediately after such transaction, securities representing less than fifty
percent (50%) of the voting power of the corporation or other entity surviving
such transaction, provided that this Section 4.1(c) shall not apply to a merger
effected exclusively for the purpose of changing the domicile of the Company, or
(d) the Maneesh Holders at any time beneficially own (as such term is defined in
Rule 13d-3 of the Exchange Act) less than 5% of the outstanding shares of the
Common Stock.

     5.   Miscellaneous.

          5.1 Ownership. Other than as set forth in Schedule 5.1 hereto, each
Stockholder represents, warrants and covenants that (a) such Stockholder has
good and valid title to and has the sole and exclusive right and power to
exercise all voting rights and other rights with respect to its Shares and will
have the sole and exclusive right and power to exercise all voting rights and
other rights with respect to its Shares, (b) the Shares owned by such
Stockholder and the certificates representing such Shares are held by such
Stockholder free and clear of all liens, claims, security interests, proxies,
voting trusts or agreements, understandings or arrangements or any other
encumbrances whatsoever, except for any such encumbrances or proxies arising
hereunder and with respect to the Lane Holders, a pledge pursuant to that
certain Pledge Agreement dated as of April 3, 2008 between Lane and Axiom
Capital Management, Inc., and (c) such Stockholder has full power and capacity
to execute, deliver and perform this Agreement, which has been duly executed and
delivered by, and evidences the valid and binding obligation of, such
Stockholder enforceable in accordance with its terms.

          5.2. Additional Parties. Other than bona fide unaffiliated third party
transferees or assignees of Shares pursuant to a registration statement under
the Securities Act of 1933, as amended, or Rule 144 thereunder (“Permitted
Sales”), each transferee or assignee of any Shares subject to this Agreement
shall continue to be subject to the terms hereof, and, as a condition precedent
to the Company’s recognizing such transfer, each transferee or assignee shall
agree in writing to be subject to each of the terms of this Agreement by
executing and delivering an Adoption Agreement substantially in the form
attached hereto as Exhibit A. Upon the execution and delivery of an Adoption
Agreement by any such transferee or assignee, such transferee or assignee shall
be deemed to be a party hereto as if such transferee were the

-5-

--------------------------------------------------------------------------------



transferor and such transferee’s signature appeared on the signature pages of
this Agreement and shall be deemed to be a Stockholder. Other than Permitted
Sales, the Company shall not permit the transfer of the Shares subject to this
Agreement on its books or issue a new certificate representing any such Shares
unless and until such transferee shall have complied with the terms of this
Section 5.2. Except for certificates representing Shares sold pursuant to
Permitted Sales, each certificate representing the Shares subject to this
Agreement if issued on or after the date of this Agreement shall be endorsed
with the legend set forth in Section 5.12.

          5.6. Successors and Assigns. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns, heirs, executors, estates, and representatives of the
parties. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations, or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

          5.7. Governing Law. This Agreement and any controversy arising out of
or relating to this Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada, without regard to conflicts of law
principles that would result in the application of any law other than the law of
the State of Nevada.

          5.8. Counterparts; Facsimile. This Agreement may be executed and
delivered by facsimile signature and in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

          5.9. Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

          5.10. Notices. All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given: (a) upon personal delivery to the party to be notified, (b) five (5) days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (c) one (1) business day after the business day
of deposit with a nationally recognized overnight courier, specifying next
business day delivery, with written verification of receipt. All communications
shall be sent to the respective parties at their address as set forth on the
signature page hereto, or to such address as subsequently modified by written
notice given in accordance with this Section 5.7. A copy of all notices shall
also be sent to Reitler Brown & Rosenblatt LLC, 800 Third Avenue, 21st Floor,
New York, New York 10022, (212) 371-5500, Attention: Robert Steven Brown and if
notice is given to the Lane Holders, a copy shall also be given to ____________,
if notice is given to the Singh Holders, a copy shall also be given to ________,
if notice is given to the Maneesh Holders, a copy shall also be given to
Golenbock Eiseman Assor Bell & Peskoe LLP, 437 Madison Avenue New York, New York
10022, (212) 907 7385, Attention: William G. Pearlstein, Esq., and if notice is
given to the IB Holders, a copy shall also be given to ___________________.

          5.11. Amendment or Waiver. This Agreement may be amended or modified
and the observance of any term hereof may be waived (either generally or in a
particular instance and

-6-

--------------------------------------------------------------------------------



either retroactively or prospectively) only by a written instrument executed by
all the parties to this Agreement.

          5.12. Delays or Omissions. No delay or omission to exercise any right,
power or remedy accruing to any party under this Agreement, upon any breach or
default of any other party under this Agreement, shall impair any such right,
power or remedy of such non-breaching or non-defaulting party nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default previously or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

          5.13. Severability. In the event one or more of the provisions of this
Agreement should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement, and this Agreement shall
be construed as if such invalid, illegal or unenforceable provision had never
been contained herein.

          5.14. Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with respect to the subject
matter hereof, and any other written or oral agreement relating to the subject
matter hereof existing between the parties are expressly canceled.

          5.15. Legend on Share Certificates. Each certificate representing any
Shares issued after the date hereof shall be endorsed by the Company with a
legend reading substantially as follows:

“THE SHARES EVIDENCED HEREBY ARE SUBJECT TO A VOTING AGREEMENT, AS MAY BE
AMENDED FROM TIME TO TIME, (A COPY OF WHICH MAY BE OBTAINED UPON WRITTEN REQUEST
FROM THE COMPANY), AND BY ACCEPTING ANY INTEREST IN SUCH SHARES THE PERSON
ACCEPTING SUCH INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY
ALL THE PROVISIONS OF THAT VOTING AGREEMENT, INCLUDING CERTAIN RESTRICTIONS ON
TRANSFER AND OWNERSHIP SET FORTH THEREIN.”

     The parties to this Agreement do hereby agree that the failure to cause the
certificates evidencing the Shares to bear the legend required by this Section
5.12 herein shall not affect the validity or enforcement of this Agreement.

          5.16. Stock Splits, Stock Dividends, etc. In the event of any issuance
of Shares of the Company’s voting securities hereafter to any of the
Stockholders (including, without limitation, in connection with any stock split,
stock dividend, recapitalization, reorganization, or

-7-

--------------------------------------------------------------------------------



the like), such Shares shall become subject to this Agreement and shall be
endorsed with the legend set forth in Section 5.12.

          5.17. Manner of Voting. The voting of Shares pursuant to this
Agreement may be effected in person, by proxy, by written consent or in any
other manner permitted by applicable law.

          5.18. Further Assurances. At any time or from time to time after the
date hereof, the parties agree to cooperate with each other, and at the request
of any other party, to execute and deliver any further instruments or documents
and to take all such further action as the other party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the parties
hereunder.

          5.19. Dispute Resolution. The parties (a) hereby irrevocably and
unconditionally submit to the jurisdiction of the state courts of New York and
to the jurisdiction of the United States District Court for the Southern
District of New York for the purpose of any suit, action or other proceeding
arising out of or based upon this Agreement, (b) agree not to commence any suit,
action or other proceeding arising out of or based upon this Agreement except in
the state courts of New York or the United States District Court for the
Southern District of New York, and (c) hereby waive, and agree not to assert, by
way of motion, as a defense, or otherwise, in any such suit, action or
proceeding, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the suit, action or proceeding is brought in an inconvenient
forum, that the venue of the suit, action or proceeding is improper or that this
Agreement or the subject matter hereof may not be enforced in or by such court.

          5.20. Costs of Enforcement. If any party to this Agreement seeks to
enforce its rights under this Agreement by legal proceedings, the non-prevailing
party shall pay all costs and expenses incurred by the prevailing party,
including, without limitation, all reasonable attorneys’ fees.

          5.18 Rules of Construction. The parties hereto agree that they have
been represented by counsel during the negotiation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.

          5.19. Spousal Consent. If any individual Stockholder is married on the
date of this Agreement, such Stockholder’s spouse shall execute and deliver to
the Company a consent of spouse in the form of Exhibit B hereto (“Consent of
Spouse”), effective on the date hereof. Notwithstanding the execution and
delivery thereof, such consent shall not be deemed to confer or convey to the
spouse any rights in such Stockholder’s Shares that do not otherwise exist by
operation of law or the agreement of the parties. If any individual Stockholder
should marry or remarry subsequent to the date of this Agreement, such
Stockholder shall within thirty (30) days thereafter obtain his/her new spouse’s
acknowledgement of and consent to the existence and binding effect of all
restrictions contained in this Agreement by causing such spouse to execute

-8-

--------------------------------------------------------------------------------



and deliver a Consent of Spouse acknowledging the restrictions and obligations
contained in this Agreement and agreeing and consenting to the same.

 

 

 

 

[Signature Page(s) Follow(s)]

-9-

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of
the date first written above.

   
STOCKHOLDERS:
      RONALD H. LANE, PH.D.:            Name:    Ronald H. Lane, Ph.D. 
Address:    3102 North Manor Drive West      Phoenix, Arizona 85014  Telephone
No.:    602-866-0169  Fax No.:    602-866-0169        R H LANE LIMITED
PARTNERSHIP:      By:      Name:    Ronald H. Lane, Ph.D.  Title:    General
Partner  Address:    3102 North Manor Drive West      Phoenix, Arizona 85014 
Telephone No.:    602-866-0169  Fax No.:    602-866-0169        2133820 ONTARIO
INC.:      By:      Name:    Prembala Singh  Title:      Address:    c/o Aundhia
& Parikh      265 Rimrock Road, Suite 1      North York, Ontario MA3C6 Canada   
Attention: Gitu Parikh 
Telephone No.:    416-635-8025  Fax No.:    416-638-6815 


SIGNATURE PAGE TO VOTING AGREEMENT

--------------------------------------------------------------------------------



   
HARCHARAN SINGH:
          Name:    Harcharan Singh  Address:    c/o Aundhia & Parikh   
265 Rimrock Road, Suite 1 
    North York, Ontario MA3C6 Canada      Attention: Gitu Parikh  Telephone
No.:    416-635-8025  Fax No.:    416-638-6815        MANEESH PHARMACEUTICALS
LTD.      By:      Name:      Title:      Address:            Telephone No.:   
  Fax No.:            SVIZERA HOLDINGS BV:      By:      Name:      Title:     
Address:    Antennestraat 43, Post Box 60300,1320 AY     
Almere, The Netherlands
Telephone No.:      Fax No.:              VINAY SAPTE:          Name:    Vinay
Sapte  Address:            Telephone No.:      Fax No.:     


SIGNATURE PAGE TO VOTING AGREEMENT

--------------------------------------------------------------------------------



    AXIOM CAPITAL MANAGEMENT LLC:      By:      Name:      Title:      Address: 
      Telephone No.:      Fax No.:                INDIGO SECURITIES LLC:     
By:      Name:      Title:      Address:        Telephone No.:      Fax No.:   
 


SIGNATURE PAGE TO VOTING AGREEMENT

--------------------------------------------------------------------------------



EXHIBIT A

ADOPTION AGREEMENT

     This Adoption Agreement (“Adoption Agreement”) is executed on
___________________, 20__, by the undersigned (the “Holder”) pursuant to the
terms of that certain Voting Agreement dated as of April [__], 2008 (the
“Agreement”), by and among certain of the Stockholders of Synovics
Pharmaceuticals, Inc., as such Agreement may be amended or amended and restated
hereafter. Capitalized terms used but not defined in this Adoption Agreement
shall have the respective meanings ascribed to such terms in the Agreement. By
the execution of this Adoption Agreement, the Holder agrees as follows.

     1.1   Acknowledgement. Holder acknowledges that Holder is acquiring certain
shares of the capital stock of the Company (the “Stock”) as a transferee of
Shares from a party bound by the Agreement, and after such transfer, Holder
shall be considered a “Stockholder” for all purposes of the Agreement.

     1.2   Agreement. Holder hereby (a) agrees that the Stock, and any other
shares of capital stock or securities required by the Agreement to be bound
thereby, shall be bound by and subject to the terms of the Agreement and (b)
adopts the Agreement with the same force and effect as if Holder were originally
a party thereto.

     1.3   Notice. Any notice required or permitted by the Agreement shall be
given to Holder at the address or facsimile number listed below Holder’s
signature hereto.

HOLDER:     By:     Name and Title of Signatory  Address:                
Facsimile Number:    

 

 




-2-

--------------------------------------------------------------------------------



EXHIBIT B

CONSENT OF SPOUSE

     I, [____________________], spouse of [______________], acknowledge that I
have read the Voting Agreement, dated as of May 8, 2008, to which this Consent
is attached as Exhibit B (the “Agreement”), and that I know the contents of the
Agreement. I am aware that the Agreement contains provisions regarding the
voting and transfer of shares of capital stock of the Company that my spouse may
own, including any interest I might have therein.

     I hereby agree that my interest, if any, in any shares of capital stock of
the Company subject to the Agreement shall be irrevocably bound by the Agreement
and further understand and agree that any community property interest I may have
in such shares of capital stock of the Company shall be similarly bound by the
Agreement.

     I am aware that the legal, financial and related matters contained in the
Agreement are complex and that I am free to seek independent professional
guidance or counsel with respect to this Consent. I have either sought such
guidance or counsel or determined after reviewing the Agreement carefully that I
will waive such right.

Dated:            [Name of Key Holder’s Spouse, if any] 

 

 




-3-

--------------------------------------------------------------------------------



Schedule 5.1

Lane has pledged 500,000 shares of Common Stock to Princeton Holding as
collateral, which collateral shall be released on the payment of the final
$100,000 of the Princeton Note upon the initial closing of the Series C
Offering. In addition, Lane sold 1,000,000 shares of Common Stock in 2006 on a
three year note at $3.00 per share, wherein Lane continues to have beneficial
ownership and voting rights until the note is repaid or stock returned and note
cancelled.

 

 

 

 

 

 

 

 

 

-4-

--------------------------------------------------------------------------------